Citation Nr: 0808703	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  His awards and decorations include the Purple Heart 
Medal and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In his March 2006 substantive appeal, the veteran indicated 
that he had not appealed the portion of the July 2005 rating 
decision that denied his claim of entitlement to service 
connection for a bilateral leg disability.  In March 2006, 
the RO sent the veteran a letter requesting him to clarify 
whether he wanted the claim removed from his appeal.  In 
September 2007, the veteran submitted another copy of his 
substantive appeal indicating that he had not appealed the 
issue.  The veteran's representative did not address the 
issue in the February 2008 brief.  Therefore, the issue of 
service connection for a bilateral leg disability is not 
before the Board. 

The Board notes that the veteran submitted new evidence in 
September 2007.  The veteran, through his representative, 
waived his right to have this evidence initially considered 
by the originating agency.

In an April 2006 statement, the veteran raised the issue of 
entitlement to service connection for arthritis due to 
malaria.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The evidence received since the unappealed December 1989 
Board decision denying service connection for a back 
disability is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for an initial disability rating higher than 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA with respect to his claim to 
reopen by letters mailed in March 2002 and March 2005.  The 
March 2002 letter informed him of the reason for the previous 
denial of his claim for service connection for a back 
disability.  The March 2005 letter informed the veteran of 
the definitions of the terms "new" and "material" and 
specifically requested him to submit all pertinent evidence 
in his possession.  In the Board's opinion, the veteran was 
adequately put on notice of the type of evidence he should 
submit or identify in order to reopen his claim.  He was 
provided notice with respect to the disability-rating and 
effective-date elements of the claim in a March 2006 letter.

The RO provided the veteran with the notice required in 
response to his claim for a higher initial rating for his 
PTSD, to include notice that he should submit any pertinent 
evidence in his possession and notice pertaining to the 
effective-date element of his claim, in November 2005 and 
March 2006 letters.

Although complete VCAA notice was not provided until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
back disability.  The Board also has determined that a higher 
initial disability rating is not warranted for PTSD.  
Consequently, no new effective date or disability rating will 
be assigned, and the failure to provide timely notice with 
respect to those elements of the claims is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record reflects that the veteran's service medical 
records have been obtained.  The Board acknowledges that the 
veteran believes his service medical records are incomplete 
because his service number was changed during his period of 
active duty.  However, the record reflects that the RO 
requested the veteran's service medical records using all 
three service numbers identified by him and was informed that 
all available records had been furnished.

The record also reflects that pertinent VA and private 
treatment records and Social Security Administration (SSA) 
records have been obtained and that the veteran has been 
afforded VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board 
also is unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for a back disability was denied in an 
unappealed Board decision of December 1989.  The Board 
determined that there was no medical evidence of a back 
disability until 1987 and that the evidence failed to 
demonstrate a relationship between the veteran's back 
disability and service.

The evidence of record in December 1989 included the 
veteran's service medical records, which are negative for 
evidence of a back disability.  The evidence of record also 
included the report of a March 1987 VA examination and X-ray 
study, which revealed bilateral L5 spondylolysis with grade I 
L5-S1 spondylolisthesis.  In a September 1987 statement, the 
veteran attributed his back disability to jumping from 
helicopters into landing zones, sleeping on the ground, and 
continually staying on his feet.

The pertinent evidence received since the December 1989 
denial consists of private treatment records dated from 
December 1987 to August 2005; SSA records; a March 2002 VA 
examination report; and statements from the veteran dated in 
January 2005, December 2005, and April 2006.

The records obtained from the SSA and the veteran's private 
health care providers reflect that he injured his back after 
falling at work in December 1998.  In July 1999, he underwent 
laminectomy fusion surgery.  A September 2000 letter from the 
veteran's surgeon notes that his spondylolisthesis pre-dated, 
but was aggravated by, his December 1998 injury.  The veteran 
again injured his back in 2004, and the SSA determined that 
he was disabled because of his back condition in September 
2005.

In March 2002, the veteran told a VA examiner that he injured 
his back and received treatment at Parris Island between 1969 
and 1971.  He also reported injuring his back at work in 
December 1998 and subsequently undergoing back surgery.  
After physical examination, the VA examiner diagnosed 
spondylolisthesis, L5-S1, and history of status post fusion 
of L5-S1 with continuous discomfort in the lower back.

In January 2005 and April 2006 statements, the veteran 
reported that he injured his back after falling from a cable 
during boot camp and jumping from helicopters into landing 
zones during active duty.  He wrote in a December 2005 
statement that a cyst was removed from his back at a VA 
hospital in 1976 and that he had reported his back problem to 
his health care providers.

Although some of the evidence received since the December 
1989 denial is new, it is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Specifically, as was the case in December 1989, there 
continues to be no competent medical evidence that tends to 
show a link between the veteran's back disability, which 
first was diagnosed in March 1987, and his active service.  
The only evidence to support such a link consists of the 
veteran's own statements in support of his claim.  These 
statements, however, do not constitute competent nexus 
evidence because they are proffered by a lay person, who is 
not qualified to render opinions concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board acknowledges that the veteran's contention that his 
back disability is related, at least in part, to injuries he 
sustained while jumping from helicopters during combat.  In 
this regard, the Board notes that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  However, this combat 
presumption does not negate the need for medical evidence of 
a nexus between a service injury or disease and a current 
disability.  As explained above, the veteran's assertion that 
his back disability is related to injuries sustained in 
combat cannot serve as competent medical evidence linking his 
current back disability to active service.

Accordingly, in the absence of new and material evidence, 
reopening of the claim of entitlement to service connection 
for a back disability is not warranted.



II.  Initial Rating

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is for assignment for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is for assignment for PTSD where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.    

The veteran contends that an initial disability rating higher 
than 50 percent is warranted for PTSD.  After carefully 
reviewing the evidence of record, however, the Board 
concludes that the symptomatology associated with the 
veteran's PTSD does not reflect the type and degree of 
symptoms or their effects that are contemplated by a 70 
percent or higher rating.  

The evidence is not consistent with suicidal ideation.  The 
report of the May 2005 VA examination notes that there were 
no strong suicidal thoughts, and the veteran was noted to 
have no suicidal ideation or plans in February 2005, April 
2005, July 2005, and March 2006 VA outpatient treatment 
records.  

The evidence is not consistent with the presence of 
obsessional rituals that interfere with routine activities.  
No such rituals have been noted in the medical evidence or by 
the veteran.  

The evidence is not consistent with the presence of speech 
that is intermittently illogical, obscure, or irrelevant.  VA 
outpatient treatment records dated in February 2005, April 
2005, July 2005, and March 2006 reflect that the veteran's 
speech was of normal rate, tone, and volume.  At the May 2005 
VA examination, his speech was articulate with normal rate, 
volume, and prosody.  

The evidence is not consistent with the presence of impaired 
impulse control, such as unprovoked irritability with periods 
of violence.  Although his VA health care provider stated 
that he experienced irritability in a May 2006 letter, the 
veteran denied irritability when seen by VA on an outpatient 
basis in July 2005 and March 2006 VA.  He also denied angry 
outbursts, according to a March 2006 VA outpatient treatment 
record.  

The evidence is not consistent with the presence of spatial 
disorientation.  The veteran consistently has been found to 
be fully oriented on clinical evaluation.

The evidence is not consistent with neglect of personal 
appearance and hygiene.  The veteran consistently has been 
described as appropriately dressed on clinical evaluation.

The evidence is not consistent with the presence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Although a May 2006 letter from his VA health care provider 
notes that the veteran experiences depression and anxiety, 
there is no indication that these symptoms are near-
continuous.  Additionally, his mood consistently has been 
described as euthymic.

The evidence is not consistent with difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting.  Although the veteran no longer works, he was forced 
to stop working because of his back disability, not his PTSD 
symptoms.  The May 2005 VA examiner noted that the veteran 
appeared to have developed relatively remarkable coping 
skills over the years.  Moreover, his concentration and 
memory consistently were described as good on clinical 
evaluation.

The evidence is not consistent with an inability to establish 
and maintain effective relationships.  Although he is 
divorced, the veteran reported in a February 2005 that he had 
had a girlfriend for three years.  The veteran also denied 
difficulty in social situations, according to July 2005 and 
March 2006 treatment records.  

The Board notes that the veteran was assigned Global 
Assessment of Functioning (GAF) scores by his VA health care 
provider and the VA examiner.  GAF scores are based on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32.  

Here, the veteran's VA health care provider assigned a GAF 
score of 41 for the period February 2005 to March 2006.  The 
May 2005 VA examiner assigned a GAF score of 46.  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, the VA examiner specifically noted 
that much of the veteran's inability to function resulted 
from the chronic pain caused by his back disability, rather 
than his PTSD symptoms.

Based on the evidence of record, the Board concludes that the 
veteran's PTSD symptoms are productive of social and 
occupational which most nearly approximates the reduced 
reliability and productivity contemplated by the assigned 
rating.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran's PTSD warranted more than a 50 percent rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a back 
disability is denied.

An initial disability rating higher than 50 percent for PTSD 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


